 


113 HR 1767 IH: Medical Debt Responsibility Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1767 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2013 
Ms. Waters (for herself, Mr. Watt, Mr. Meeks, Mr. Clay, Mr. Lynch, Mr. Ellison, Mr. Himes, Mr. Peters of Michigan, Mr. Foster, and Mr. Markey) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To exclude from consumer credit reports medical debt that has been in collection and has been fully paid or settled, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medical Debt Responsibility Act of 2013.  
2.Findings and purpose 
(a)FindingsCongress finds that— 
(1)medical debt is unique, and Americans do not choose when accidents happen or when illness strikes;  
(2)medical debt collection issues affect both insured and uninsured consumers;  
(3)according to credit evaluators, medical debt collections are more likely to be in dispute, inconsistently reported, and of questionable value in predicting future payment performance because it is atypical and nonpredictive;  
(4)nevertheless, medical debt that has been completely paid off or settled can significantly damage the credit score of a consumer for years;  
(5)as a result, consumers may be denied credit or pay higher interest rates when buying a home or obtaining a credit card;  
(6)healthcare providers are increasingly turning to outside collection agencies to help secure payment from patients, coming at the expense of the consumer, because medical debts are not typically reported unless they become assigned to collections;  
(7)in fact, medical bills account for more than half of all non-credit related collection actions reported to consumer credit reporting agencies;  
(8)the issue of medical debt affects millions of consumers;  
(9)according to the Commonwealth Fund, medical bill problems or accrued medical debt affects roughly 73,000,000 working-age adults in America; and  
(10)in 2010, 30,000,000 working-age American adults were contacted by a collection agency for unpaid medical bills.  
(b)PurposeIt is the purpose of this Act to exclude from consumer credit reports medical debt that had been characterized as debt in collection for credit reporting purposes and has been fully paid or settled.  
3.Amendments to fair credit reporting Act 
(a)Medical debt definedSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following: 
 
(z)Medical debtThe term medical debt means a debt described in section 604(g)(1)(C). .  
(b)Exclusion for paid or settled medical debtSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following: 
 
(7)Any information related to a fully paid or settled medical debt that had been characterized as delinquent, charged off, or in collection which, from the date of payment or settlement, antedates the report by more than 45 days. .  
 
